
	

113 HR 2472 IH: To amend the National Labor Relations Act and the Railway Labor Act to prohibit the preemption of State stalking laws.
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2472
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Price of Georgia
			 (for himself, Mr. Bentivolio,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Franks of Arizona,
			 Mr. Kingston,
			 Mr. Pitts,
			 Mr. Westmoreland, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the National Labor Relations Act and the Railway
		  Labor Act to prohibit the preemption of State stalking laws.
	
	
		1.National Labor Relations
			 ActThe National Labor
			 Relations Act (29 U.S.C. 151 et seq.) is amended by adding at the end the
			 following new section:
			
				20.Nothing in this Act shall be construed to
				preempt a law of any State, Territory, or the District of Columbia that
				prohibits, criminalizes, or creates a civil cause of action for stalking,
				cyberstalking, or
				harassment.
				.
		2.Railway Labor
			 ActTitle I of the Railway
			 Labor Act (45 U.S.C. 151 et seq.) is amended by adding at the end the following
			 new section:
			
				16.Conflicts with
				State stalking lawsNothing in
				this Act shall be construed to preempt a law of any State, Territory, or the
				District of Columbia that prohibits, criminalizes, or creates a civil cause of
				action for stalking, cyberstalking, or
				harassment.
				.
		
